Separate opinion by Higbee, P. J. — I concur in reversing and remanding this cause. I do not understand the order of the Supreme Court as re-requiring this court to find the facts in the case in its present condition. That order directs this court, in 'case it finds the facts different from the facts as found by the court below, to render such judgment upon the facts thus found as the law shall require, and recite the sanie in its final judgment, as dii'ected by the statute. The law, in the opinion of this court, requires the judgment of the trial court to be reversed and the cause to be remanded for a new trial. The statute only requires this court to find the facts when the judgment is final, and when an appeal or writ of error may he prosecuted from it. The facts found in such cases must be preserved in the judgment for the use of the Supreme Court, but when the case is remanded for a new trial the law does not require such finding. The mandate of the Supreme Court was based upon the supposition that the judgment of this court would be a final determination of the rights of the parties, such a judgment as could be reviewed in that court, and has no application to a judgment reversing and remanding the cause for a new trial. Judgment reversed and cause remanded.